Citation Nr: 0610374	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  96-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for alcoholism, to include 
as secondary to an acquired psychiatric disability.


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1982 to July 1995.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Atlanta RO in October 2003.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

This matter was previously before the Board in January 2004, 
when it remanded the appeal for additional action.  The Board 
is satisfied that, to the extent possible, that action is 
complete, so that the Board may now proceed with its 
appellate review of the veteran's claim.

Issue not on appeal

Another issue previously on appeal, entitlement to service 
connection for an acquired psychiatric disability, was the 
subject of the Board's January 2004 remand.  The Board 
instructed the RO to send the veteran a Statement of the Case 
in regards to this issue.  Such was accomplished in January 
2006.  To the Board's knowledge, the veteran has not 
submitted a substantive appeal (VA Form 9) in regards to that 
issue and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].




FINDING OF FACT

The veteran became alcohol dependent in service, and he is 
currently alcohol dependent.


CONCLUSION OF LAW

As a matter of law, service connection is precluded for the 
veteran's alcohol dependence.  38 U.S.C.A. § 105(a) (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
alcoholism on both a direct and secondary basis.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision 
on the issue on appeal.

Initial matter - the VCAA

In its January 30, 2004 remand, the Board instructed the 
agency of original jurisdiction to ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)] was completed.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, as part 
of the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

On March 3, 2004, the VA Appeals Management Center (AMC) sent 
the veteran a letter that letter fully complied with the 
provisions of the VCAA.

The March 2004 letter informed the veteran as to the general 
requirements for service connection.  [The specific law and 
regulations pertaining to misconduct had previously been 
provided to the veteran via the October 1995 Statement of the 
Case.]  The March 2004 letter informed the veteran that VA 
was responsible for getting records from any Federal agency, 
and that VA would also make reasonable efforts to obtain, on 
the veteran's behalf, records not held by a Federal agency.  
The veteran was instructed to provide enough information 
about his records so that VA could request them.  Finally, 
the veteran was instructed as follows: "Please provide us 
with any additional evidence or information you may have 
pertaining to you appeal."  This sentence was intended to, 
and in fact did, satisfy the requirement in 38 C.F.R. § 
3.159(b) (2005) that VA must request that a claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.

Based on the specificity of the March 3, 2004 letter, the 
Board finds that the requirements of the VCAA, its 
implementing regulation, 38 C.F.R. § 3.159, and various 
decisions of the United States Court of Appeals for Veterans 
Claims (the Court), including Quartuccio, have been 
satisfied.  

In any event, notwithstanding the Board's previous remand, 
the Board believes that VCAA notice was not required in this 
case, but was instead required for another issue not 
currently on appeal as detailed in the Introduction 
[entitlement to service connection for an acquired 
psychiatric disability].  In Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(Aug. 30, 2001), the Court held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue of the 
veteran's claimed entitlement to service connection for 
alcohol dependency.  As will be explained below, the facts 
are not in dispute and the veteran's claim must be denied as 
a matter of law.  Therefore, based on the Court's decision in 
Manning, the Board concludes that this issue is not subject 
to the provisions of the VCAA.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, 
the law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 2-97 
(January 16, 1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2005).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that there can be service 
connection for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  
See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
However, the Federal Circuit further stated that compensation 
may be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.
Analysis

The facts in this case are not in dispute.  The veteran by 
his own admission incurred an alcohol habit during service.  
See the October 2003 personal hearing transcript, page 5.  
This is verified in the service records.  By his own 
admission, he is currently alcohol dependent.  Id. at 11.  
There is objective verification of the veteran's current 
alcohol dependence in VA outpatient treatment records.

The veteran contends that because his alcohol habit began in 
service and was due to the stress incurred in service, he 
should receive compensation therefor.  However, as has been 
discussed above, no disability compensation can be paid if a 
current disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol.  See 38 U.S.C.A. 
§ 105(a) (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2005); 
VAOPGPREC 2-97.

The veteran filed his claim of service connection for alcohol 
dependency in August 1995, long after October 31, 1990, the 
date the OBRA changes went into effect.  Accordingly, service 
connection may not be granted.  See 38 U.S.C.A. § 105(a) 
(West 2002); 38 C.F.R. § 3.1(m) (2005); VAOPGCPREC 2-98.  

The veteran has argued that the old OBRA regulation should 
apply to his claim, as he entered service in 1982.  See the 
October 2003 hearing transcript, page 22.  However, 
application of the provision is dependent upon the date the 
veteran filed a claim for service connection, not his actual 
service dates.  To some extent, the veteran appears to be 
raising an argument couched in equity, in that he contends it 
is unfair to treat him differently than a veteran who filed a 
claim for alcoholism prior to 1990.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board has decided this case based on its application of 
this law to the pertinent facts.

Under the circumstances here presented, there is no legal 
basis upon which the veteran can establish entitlement to 
service connection for alcohol dependency. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
benefit sought on appeal is accordingly denied.

Additional comment

The veteran has argued that his alcoholism is secondary to an 
acquired psychiatric disability that developed in service.  
As has been discussed in the Introduction above, the AMC 
issued a Statement of the Case in regards denying the issue 
of entitlement to service connection for an acquired 
psychiatric disability in January 2006, but it does not 
appear that the veteran filed a timely substantive appeal.  
In any event, however, there is simply no competent evidence 
that such a psychiatric disability exists; or, if so, that 
such is either (1) related to the veteran's military service 
and (2) causative of the veteran's alcohol dependence.  

If the veteran believes that he has an acquired psychiatric 
disability which was incurred in or due to his military 
service, and thus that the Federal Circuit's decision in 
Allen may arguably apply to his alcohol dependence, the 
proper course of action for him to take is to reopen the 
claim and submit competent medical evidence to that effect to 
the RO.


ORDER

Entitlement to service connection for alcoholism, to include 
as secondary to an acquired psychiatric disability, is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


